             Case 2:20-cr-00005-KJM Document 41 Filed 10/30/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Facsimile: (916) 447-2988
 4

 5 Attorney for:
   IRIS MINA
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NO. 2:20-cr-0005 KJM
10
                                  Plaintiff,            STIPULATION AND ORDER TO MODIFY
11                                                      CONDITIONS OF PRETRIAL RELEASE
                           v.
12
     IRIS MINA
13                                Defendant

14

15

16                 It is hereby stipulated by Counsel for the Government, Assistant United States Attorney,
17        Paul Hemesath and Defense Counsel, Dina L. Santos; Counsel for Defendant, Iris Mina, that
18
          condition number 10 that requires drug testing of the Special Conditions of release be deleted.
19
                   All other conditions would remain in full force and effect.
20
                   Pretrial Services has been advised of this modification and is supportive of this
21

22        modification.

23
     Dated: October 15, 2020                              /s/ Dina L. Santos
24                                                        DINA SANTOS, ESQ.
                                                          Attorney for Iris Mina
25

26

27

28 Dated: October 15, 2020                               /s/ Paul Hemesath
                                                         PAUL HEMESATH
                                                        1
            Case 2:20-cr-00005-KJM Document 41 Filed 10/30/20 Page 2 of 2


 1                                           Assistant United States Attorney

 2

 3
                                         ORDER
 4

 5 IT IS SO ORDERED:

 6
     DATE: October _____,
                    29 2020                  ______________________________
 7
                                             Honorable Jeremy D. Peterson
 8                                           United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
